Per Curiam. The applicant, mother of Arthur W. Hill, deceased, filed a verified claim for death benefits pursuant to the Law Enforcement Officers and Firemen Compensation Act (Ill. Rev. Stat. 1977, ch. 48, pars. 281-285), on August 20, 1979. It appears from the evidence considered at the hearing that Arthur W. Hill was a police officer employed by the city of Chicago and that he died on August 11, 1979. Sgt. Robert J. Faust, supervising officer of decedent, filed his written report covering the facts leading to the death of Officer Hill on August 27, 1979. It appears that decedent commenced his tour of duty at midnight preceding his death at about 5:40 a.m. on August 11, 1979. The decedent had responded to a radio call from a police car, and he went to the area of 57th Street and King Drive, Chicago, where he pursued a robbery suspect. Upon returning to his car, Officer Hill complained of chest pains. He was taken to Michael Reese Hospital where, despite efforts of the medical staff, he died. The death certificate shows that Officer Hill died as the result of an acute coronary insufficiency. The designation of beneficiary form signed by Officer Hill on December 3, 1974, names his mother, Mrs. Madeline W. Hill, as the sole beneficiary, and the facts available to the court show that Officer Hill died in performance of his duty, and that his death was not the result of intoxication or willful conduct. The Court finds that Officer Hill died in the line of duty, and that the proof submitted in support of this claim satisfies all of the requirements of the Act. It is hereby ordered that the sum of $20,000.00 be, and is hereby awarded to Madeline W. Hill, mother and sole beneficiary of Arthur W. Hill, deceased.